Citation Nr: 1725561	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The appellant is a Veteran who served from April 11, 1977 to September 2, 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional office above.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  He also testified before a Decision Review Officer during a local hearing in August 2007.  Transcripts of both hearings are associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2010 decision, the Board denied entitlement to service connection for multiple sclerosis; although notified of the denial, the Veteran did not appeal or request reconsideration of the decision, and no pertinent exception to finality applies.

2.  Evidence received since the time of the final September 2010 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for multiple sclerosis.

3.  The lay and medical evidence is at least in relative equipoise as to whether the Veteran's multiple sclerosis was incurred in service.


CONCLUSIONS OF LAW

1.  The September 2010 Board decision that denied service connection for multiple sclerosis is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for multiple sclerosis.  He has asserted that, while he was not diagnosed with multiple sclerosis until 2002, he initially manifested the same symptoms that led to his diagnosis in service, including fatigue, sweating profusely, blurry and a complete loss of vision in the right eye, numbness in his hands and feet, and memory problems.  The Veteran stated that he was not afforded treatment for his symptoms during service but, instead, was discharged from service after which he continued to experience those symptoms, although they were misdiagnosed as a virus.  

In September 2010, the Board denied entitlement to service connection for multiple sclerosis on the basis that multiple sclerosis began many years after service and was not related to service.  At that time, the Board considered the Veteran's service treatment records (STRs), which show that, in July 1977, he reported a medical history of frequent or severe headaches, dizziness or fainting spells, ear trouble, recent gain or loss of weight, arthritis, rheumatism, or bursitis, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble, and periods of unconsciousness.  However, the Board noted that the STRs do not show that multiple sclerosis was noted at entry into service or that he was treated for multiple sclerosis at any time during his five months of active service.  

The Board also noted that, while the evidence shows the Veteran has been treated for multiple sclerosis since his initial diagnosis in 1999 or 2002, there was no evidence demonstrating a medical nexus between the Veteran's multiple sclerosis and active service.  In this regard, the Board noted the length of time between the Veteran's service in 1977 to his initial diagnosis in 1999 or 2002.  The Board noted that a July 1997 brain MRI showed multiple areas of abnormal signal intensity with white matter tracts, which the examining clinician noted could be seen in a variety of processes including multiple sclerosis.  The Board also noted that a May 2009 brain MRI revealed changes that were consistent with a clinical diagnosis of multiple sclerosis.  The Board also considered the Veteran's testimony at an August 2007 local hearing (during which he raised the question of whether his multiple sclerosis had been dormant but was aggravated by service), as well as a June 2010 VA opinion wherein a neurologist concluded that, while it was possible the Veteran's symptoms were early symptoms of multiple sclerosis, she did not think this could be said with certainty.  

Based on the foregoing, the Board denied service connection for multiple sclerosis on a direct and presumptive basis, as the evidence did not show that multiple sclerosis existed prior to service and was aggravated therein, was manifested within seven years of service, or was otherwise related to his active service.  

The record reflects that the September 2010 Board decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not appeal or request reconsideration of the Board's decision.  Nor did the Veteran submit new and material evidence, including additional STRs, relevant to the multiple sclerosis claim following the issuance of the September 2010 Board decision.  See 38 C.F.R. § 3.156 (b), (c).

Accordingly, the September 2010 Board decision became final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

Since the final September 2010 Board decision, the Veteran has submitted a statement from Dr. Graf, dated November 2016, which states that the Veteran's multiple sclerosis began during service.  The evidentiary record also includes an October 2013 VA examination report wherein the VA examiner opined that it is at least as likely as not that the medical onset of the Veteran's multiple sclerosis relates back to his active service in 1977.  

The aforementioned medical opinions are new, in that they were not of record at the time of the final September 2010 Board decision.  The medical opinions are also material, as they tend to prove a previously unestablished fact necessary to substantiate the underlying claim and raise a reasonable possibility of substantiating the claim, e.g., that the Veteran's multiple sclerosis is related to his military service.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for multiple sclerosis is reopened.  

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including multiple sclerosis, are rebuttably presumed to have been incurred in service if manifest to a compensable degree within a specified period after separation from active service.  For multiple sclerosis, this period is seven years.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, service connection may also be established through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reveals that the Veteran was initially diagnosed with multiple sclerosis between 1998 and 2002.  In October 2006, the Veteran's private neurologist, Dr. Burress, submitted a statement wherein she noted the Veteran had been a patient since July 2002 and had been diagnosed with multiple sclerosis.  In February 2007, Dr. S., a VA neurologist, stated the Veteran told him he was diagnosed with multiple sclerosis approximately 8 years earlier, i.e., 1999, after he had experienced two clinical attacks that were originally misdiagnosed and subsequently had two more attacks manifested by tetraplegia and bilateral blindness.  In June 2010, a different VA neurologist, Dr. M, noted the Veteran reported being diagnosed with multiple sclerosis in either 1998 or 2002 when he had loss of vision and generalized collapse.  During the hearings conducted in August 2007 and September 2016, the Veteran testified that he was diagnosed with multiple sclerosis in 2002.  

While the evidentiary record contains varying information regarding when the Veteran was initially diagnosed with multiple sclerosis, the record reflects that he has continued to receive treatment for multiple sclerosis since his initial diagnosis, which was rendered no less than 20 years after he was discharged from service.  As a result, presumptive service connection is not warranted in this case, as multiple sclerosis was not diagnosed within seven years of active service.  See 38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Nevertheless, the first element of service connection (a current disability) has been established.  

With respect to service incurrence, the STRs do not show, nor does the Veteran allege, that he was diagnosed with or treated for multiple sclerosis during service.  Instead, the Veteran has asserted that, during service, he manifested the same symptoms that led to his post-service diagnosis, including fatigue, sweating profusely, blurry and a complete loss of vision in the right eye, numbness in his hands and feet, and memory problems.  As noted, the Veteran reported that, while he requested treatment for his symptoms, he was not provided any treatment but, instead, was discharged from service.  

In this context, the Board again notes that, in July 1977, the Veteran reported a medical history of frequent or severe headaches, dizziness or fainting spells, ear trouble, recent gain or loss of weight, arthritis, rheumatism, or bursitis, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble, and periods of unconsciousness.  While the examining physician did not discuss the Veteran's reported history at that time or attribute his symptoms to any particular disease or disability, and the STRs do not show any subsequent follow-up for the reported symptoms, the Board finds probative that the Veteran did not report all of these symptoms at his enlistment examination 5 months earlier, including notably headaches, dizziness, arthritis, and memory loss.  See February 1977 report of medical history.  Indeed, the Veteran's report of experiencing additional symptoms after a few months of service lends credibility to his report that he began experiencing episodes of varying symptoms during service, particularly given that those symptoms are akin to those that are generally associated with multiple sclerosis, such as generalized weakness and fatigue.  See e.g., June 2010 statement from Dr. M.  

The Board notes the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In evaluating this claim, the Board finds probative that he has provided a consistent report regarding the symptoms he experienced during service, as well as the continued nature of his symptoms until he was eventually diagnosed with multiple sclerosis.  Indeed, while the Veteran was unsuccessful in obtaining records of treatment he received between 1977 and 2005 (due to records being destroyed as a result of the passage of time since treatment and Hurricane Katrina), the available post-service evidence documents his consistent report of experiencing similar symptoms and episodes since service.

Therefore, while a diagnosis of multiple sclerosis was not rendered during service, the Board finds there is competent and credible lay evidence showing the Veteran manifested symptoms during and after service that are similar to those that led to his post-service diagnosis of multiple sclerosis.  

As for the final element of service connection - a nexus between the current disability and military service - the evidentiary record contains several opinions that raise a reasonable doubt as to whether the Veteran's multiple sclerosis was incurred during service.  In August 2012, the Veteran's private neurologist, Dr. Blaik, stated that the onset of the Veteran's multiple sclerosis probably dates back to 1977 when he was enlisted in the military, noting that his symptoms were not properly investigated at that time and he was not diagnosed until 2002.  In this regard, Dr. Blaik noted that, in 1977, the Veteran had symptoms of diminished eyesight, tingling, numbness, weakness, and fatigue but he was not actually investigated/treated for or diagnosed with multiple sclerosis at that time.  

Similarly, in October 2013, a VA clinician examined the Veteran and reviewed the record before opining that, based upon all available information, history, testing, imaging, and consultations of record, it is at least as likely as not that the medical onset of the Veteran's multiple sclerosis relates back to 1977.  

Likewise, in November 2016, a private clinician, Dr. Graf, conducted a thorough review of the record and noted that a review of the contemporaneous service records revealed symptoms of headaches, dizziness, fainting spells, and memory change and loss, while a post-service record showed an episode of change in motor function in all four extremities (as noted in the February 2007 statement from Dr. S.).  Dr. Graf stated that, based upon a thorough review of all of the medical records, the Veteran had multiple sclerosis beginning in service.  

Because multiple sclerosis was not diagnosed during service and the Veteran's varying in-service symptoms were not attributed to any particular disease or disability, it is clear that the medical opinions provided in this case are based, at least partially, on the Veteran's reported history of the symptoms he experienced during and after service.  However, as noted, the Veteran has provided a consistent report as to the symptoms he experienced during service, as well as the continuity of his symptoms after service, and the STRs and post-service medical evidence bolster his credibility as they show he reported having symptoms during service that are similar to those generally associated with multiple sclerosis and he was diagnosed with multiple sclerosis after experiencing episodes of severe weakness and temporary blindness-symptoms he reported having in service.  

As noted, the Veteran's testimony and statements regarding the onset of his symptoms during service and the continued nature of his symptoms after service is considered competent and credible evidence and, as such, is a sufficient basis on which the clinicians to base their opinions.  The Board also finds probative that the clinicians who provided opinions in this case reviewed the medical evidence of record and did not find that the medical evidence contradicted the Veteran's reported medical history but, instead, provided favorable medical opinions in support of the Veteran's claim.  Therefore, the medical opinions provided in August 2012, October 2013, and November 2016 are considered competent, credible, and probative evidence regarding the likely etiology and/or initial onset of the Veteran's multiple sclerosis.  In evaluating this claim, the Board finds particularly probative that there is no opposing medical evidence or opinion of record that establishes or indicates that it is unlikely the Veteran's multiple sclerosis was incurred or initially manifested during his active military service.  

At a minimum, the competent, credible, and probative lay and medical evidence of record gives rise to a reasonable doubt as to whether the Veteran's multiple sclerosis was initially manifested by varying symptoms during service, which have persisted since that time and were eventually diagnosed as multiple sclerosis.  As such doubt is resolved in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

As new and material evidence to reopen the claim of entitlement to service connection for multiple sclerosis has been received, the claim to reopen is granted.

Service connection for multiple sclerosis is granted.  


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


